Exhibit 12(a) FPL GROUP, INC. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (a) Nine Months Ended September 30, 2009 (millions of dollars) Earnings, as defined: Net income $ 1,267 Income taxes 272 Fixed charges included in the determination of net income, as below 671 Amortization of capitalized interest 12 Distributed income of equity method investees 33 Less:Equity in earnings of equity method investees 49 Total earnings, as defined $ 2,206 Fixed charges, as defined: Interest expense $ 631 Rental interest factor 21 Allowance for borrowed funds used during construction 19 Fixed charges included in the determination of net income 671 Capitalized interest 61 Total fixed charges, as defined $ 732 Ratio of earnings to fixed charges and ratio of earnings to combined fixed charges and preferred stock dividends (a) 3.01 ¾¾¾¾¾ (a) FPL Group, Inc. has no preference equity securities outstanding; therefore, the ratio of earnings to fixed charges is the same as the ratio of earnings to combined fixed charges and preferred stock dividends.
